SILBERMAN, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Virgil Mobley challenges the revocation of his probation and sentence in circuit court case number CF05-001390 after admitting to a probation violation. He also challenges his judgment and sentence in circuit court case number CF06-000574 after entering a no contest plea. We affirm in all respects except for a minor sentencing issue. See In re Anders Briefs, 581 So.2d 149, 152 (Fla. 1991). The trial court granted Mobley’s motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) with regard to a portion of a probation condition but failed to enter a corrected probation order. Thus, we remand for the trial court to enter a corrected probation order in accordance with its order granting the rule 3.800(b)(2) motion.
Affirmed but remanded for entry of a corrected order.
FULMER and WHATLEY, JJ., concur.